Citation Nr: 9910697	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left hip disability, 
with hip replacement, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
service connected left hip disability.  The veteran filed a 
timely notice of disagreement regarding this determination, 
and initiated this appeal.  

The veteran's appeal was initially presented to the Board in 
January 1997, at which time it was remanded for additional 
evidentiary development.   When the claim was returned to the 
Board in June 1998, the evidentiary record remained 
incomplete, and a remand was again required.  The claim has 
now been returned to the Board for a third time.  


FINDING OF FACT

The veteran had a left replacement in 1988; the veteran's 
residuals of a left hip fracture, with total hip replacement, 
include chronic pain of the left hip joint; moderately severe 
residuals of weakness, pain, or limitation of motion are not 
present, according to the evidence of record.  


CONCLUSION OF LAW

The preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of a left hip 
fracture, with hip replacement.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.20, 4.71a, Diagnostic Codes 5054, 5250-5255 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an April 1992 statement to the VA, the veteran requested 
an increased rating for his service connected residuals of a 
left hip fracture, with arthritis.  At that time, this 
disability was rated 30 percent disabling.  

Medical records obtained by the RO show the veteran was 
hospitalized at a local VA medical center in September 1988 
for a total left hip replacement operation.  Surgery was 
performed without complication, and post-operative recovery 
and physical therapy were satisfactory.  In a December 1989 
VA post-operative orthopedic evaluation, he reported "he was 
doing well with almost no pain in his left hip."  Range of 
motion was 125º flexion, 45º abduction, 30º adduction, 35º 
internal rotation, and 45º external rotation.  Strength was 
5/5 in the adductors, short external rotators, and hip 
flexors.  The diagnosis was status post left total hip 
arthroplasty with excellent recovery of hip function.  

The veteran was afforded a VA orthopedic examination of his 
left hip in October 1992.  Range of motion was 120º 
extension, 20º internal rotation, and 40º external rotation.  
Abduction and adduction were both full, without limitation of 
motion.  No limp was present in the veteran's gait, and he 
could heel and toe walk.  X-rays revealed the presence of a 
complete left hip prosthesis, present and fixed in good 
position.  A diagnosis of status post total left hip 
replacement was given.  He was determined to be functioning 
well post-operatively.  

Based on the medical evidence of record, the RO, in a March 
1993 rating decision, denied the veteran's claim for an 
increased rating for his left hip disability.  He responded 
with an April 1993 notice of disagreement regarding this 
decision.  A September 1993 statement of the case was 
afforded the veteran, and he filed his VA Form 9 substantive 
appeal in October 1993.  A hearing before a member of the 
Board was also requested.  

The veteran was afforded a personal hearing before a 
traveling member of the Board in September 1996.  He 
testified that his left hip has been a chronic source of pain 
since his discharge from service in April 1976.  Since his 
1988 total left hip replacement surgery performed at a local 
VA medical center, some but not all of his symptoms have been 
alleviated.  He continues to have some pain in the muscles 
surrounding the left hip.  Also, he experiences intermittent 
tingling in the toes of the left foot.  

The veteran's claim for an increased rating for his left hip 
disability was forwarded to the Board in January 1997, at 
which time it was remanded for additional development.  

Another VA orthopedic evaluation was afforded the veteran in 
April 1997.  He had flexion of the left hip to 110º.  
Overall, the examiner found the veteran's left hip was 
"within 10%" of what the right hip could do.  X-rays 
revealed evidence of a total left hip arthroplasty with no 
complications.  

In June 1998, the veteran's claim was again returned to the 
Board, at which time it was remanded a second time for 
additional development.  

In August 1998, the veteran was seen for a VA orthopedic 
evaluation of his service connected left hip disability.  
Prior to the examination, the VA doctor reviewed the 
veteran's claims folder.  The veteran's gait exhibited no 
limp, and a Trendelenburg test was negative.  The right and 
left legs were of equal length, with a 1/2 inch increase in 
circumference of the left thigh and calf muscles.  Range of 
motion of the left hip was 115º flexion, 30º extension, 45º 
abduction, 25º adduction, 30º external rotation, and 40º 
internal rotation.  No evidence was seen of pain, weakened 
movement, or incoordination of movement upon active and 
passive movements of the left hip.  Deep tendon reflexes were 
1+ and symmetrical at the knees and ankles.  No loss of power 
was observed at the extensor hallucis longus.  Sensory and 
vascular examinations were within normal limits.  X-rays from 
April 1997 were reviewed, with no further disability found.  
A total hip replacement arthroplasty of the left hip was the 
only diagnosis noted.  The examiner could not further comment 
on any present disability without resorting to pure 
speculation.  

The RO reviewed the additional evidence added to the record, 
and continued the prior denial of an increased rating for the 
veteran's service connected left hip disability.  The claim 
was then returned to the Board.  


Analysis

The veteran's claim for an increased rating for his service 
connected left hip disability, with total hip replacement, is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Regarding increased rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown [8 Vet. App. 202 (1995)], 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
a musculoskeletal disability, the veteran's left hip 
disability must be considered in light of the Court's 
pronouncements in DeLuca.  

Currently, the veteran's left hip disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5054, for hip replacement 
(prosthesis).  Under this diagnostic code, prosthetic 
replacement of the head of the femur or of the acetabulum is 
assigned a 100 percent evaluation for a 1-year period 
following implantation of the prosthesis.  At the conclusion 
of this 1-year period, a 90 percent evaluation for a 
prosthetic hip requires painful motion or weakness such as to 
require the use of crutches; a 70 percent evaluation requires 
markedly severe residual weakness, pain or limitation of 
motion; and a 50 percent evaluation requires moderately 
severe residuals of weakness, pain or limitation of motion.  
The minimum disability rating is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054 (1998).  Because the veteran's 
total hip replacement surgery was performed in 1988, he is no 
longer entitled to the temporary total (100 percent) rating 
awarded for a convalescence period of one year following 
implantation of the prosthesis, as provided under Diagnostic 
Code 5054.  

The veteran seeks a disability rating in excess of 30 percent 
for his left hip disability, with total hip replacement.  
However, the preponderance of the evidence is against an 
increased rating for the veteran's service connected 
disability.  

In order to qualify for a 50 percent disability rating, the 
veteran must exhibit moderately severe residuals of weakness, 
pain, or limitation of motion.  Such a degree of disability 
is not demonstrated by the medical evidence of record.  
Treatment notes of the veteran since his September 1988 total 
left hip replacement suggest a strong recovery and a 
significant decrease in symptomatology.  When the veteran was 
discharged from the VA hospital in October 1988 following his 
surgery, no post-operative complications were noted and his 
post-operative recovery and physical therapy were uneventful.  
During a December 1989 VA orthopedic evaluation, he reported 
"he was doing well with almost no pain in his left hip."  
"Excellent recovery of hip function" was observed.  By the 
time of his October 1992 VA orthopedic examination the 
veteran's range of motion was 120º extension, 20º internal 
rotation, and 40º external rotation.  Abduction and adduction 
were both full.  No limp was present in the veteran's gait, 
and he could heel and toe walk.  X-rays revealed the presence 
of a complete left hip prosthesis, present and fixed in good 
position.  A diagnosis of status post total left hip 
replacement was given.  He was found by the examiner to be 
functioning well post-operatively.  At his April 1997 VA 
examination, he had flexion of the left hip to 110º.  
Overall, the examiner found the veteran's left hip was 
"within 10%" of the right hip's capabilities.  X-rays 
revealed evidence of a total left hip arthroplasty with no 
complications.  When the veteran was afforded his most recent 
VA orthopedic examination in August 1998, he exhibited no 
limp, and a Trendelenburg test was negative.  The right and 
left legs were of equal length, with a 1/2 inch increase in 
circumference of the left thigh and calf muscles.  Range of 
motion of the left hip was 115º flexion, 30º extension, 45º 
abduction, 25º adduction, 30º external rotation, and 40º 
internal rotation.  No evidence was seen of pain, weakened 
movement, or incoordination of movement upon active and 
passive movements of the left hip.  Deep tendon reflexes were 
1+ and symmetrical at the knees and ankles.  No loss of power 
was observed at the extensor hallucis longus.  Sensory and 
vascular examinations were within normal limits.  X-rays from 
April 1997 were reviewed, without further disability found.  
A total hip replacement arthroplasty of the left hip was the 
only diagnosis noted.  

Overall, the degree of disability presented does not equate 
to that of moderately severe residuals, as is required under 
Diagnostic Code 5054 for a 50 percent rating.  While the 
veteran has testified that his left hip continues to give him 
some pain, and he must avoid heavy lifting, squatting, and 
bending, these symptoms are not shown to rise to the level of 
moderately severe impairment.  Additionally, the evidence is 
not in balance between two ratings such that 38 C.F.R. § 4.7 
need be applied.  

As noted by the Court in DeLuca, there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The VA examiner who reviewed 
the veteran's left hip disability in August 1998 did consider 
the presence of pain, weakened movement, and incoordination 
of pain, but found no evidence thereof.  Additionally, he 
stated that comment on the veteran's disability, except that 
as seen at the time of the examination, would amount to 
"pure speculation."  In view of this finding, an increased 
rating, to the equivalent of moderately severe impairment, 
does not appear justified.  Likewise, a review of the medical 
evidence does not reflect objective evidence of pain greater 
than that contemplated by the current rating.  Thus, 38 
C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating when considering DeLuca factors.  

While a preponderance of the evidence is against an increased 
rating under Diagnostic Code 5054, the veteran's claim must 
also be considered under all other applicable criteria.  
38 C.F.R. § 4.20 (1998).  The Schedule of Ratings provides 
for additional rating criteria at Diagnostic Codes 5250-5255 
for hip and thigh impairment.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5250-5255 (1998).  For the reasons to be discussed 
below, each of these codes is inappropriate to the veteran's 
claim and does not offer him the possibility of an increased 
rating.  

Diagnostic Code 5250, for ankylosis of the hip, is not 
appropriate to the veteran's present claim where he has not 
been diagnosed with ankylosis or found to have impairment 
equivalent thereto.  At all times of record, the veteran's 
left hip joint has displayed at least some range of motion.

Diagnostic Codes 5251-5253 provide for disability ratings 
based on limitation of motion.  However, range of motion 
studies performed in December 1989, October 1992, April 1997, 
and August 1998, and noted above, have consistently 
demonstrated no limitation of motion sufficient to warrant a 
rating in excess of 30 percent under Diagnostic Codes 5251-
5253.

The highest rating provided under Diagnostic Code 5251 is 10 
percent, which is applicable where extension is limited to 5 
degrees.  Thus, Diagnostic Code 5251 does not include 
criteria for a rating higher than 30 percent.  In any case, 
the current manifestations of disability are not even 
consistent with the criteria for 10 percent rating.  
According to the report of the VA examination of August 1998, 
the veteran is able to extend the hip to 30 degrees, or well 
in excess of the 5-degree criterion for a 10 percent rating..

Diagnostic Code 5252 provides for a 40 percent rating if 
flexion is limited to 10 degrees.  However, the examination 
reports dating from 1989 to 1998 show flexion consistently in 
excess of 100 degrees.  Thus, a rating higher than 30 percent 
is not warranted under Diagnostic Code 5252.

Under Diagnostic Code 5253, the highest rating provided is 20 
percent, which is applicable in cases in which abduction of 
the thigh is lost beyond 10 degrees.  Thus, Diagnostic Code 
5253 does not provide for a rating higher than 30 degrees, 
and, in any case, the recent VA examination reports show 
abduction of 45 degrees. 

  Finally, the veteran's x-rays of the left hip do not show 
flail or false joints of the hip, or any impairment of the 
femur, which might qualify him for an increased rating under 
Diagnostic Codes 5254 or 5255.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left hip disability has not 
required frequent periods of hospitalization; nor is it shown 
by the evidence to present marked interference with 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
present.  While the veteran has stated his left hip 
disability interferes with his employment as a stage hand, he 
has not otherwise submitted evidence tending to show that 
this disability is unusual, or causes marked interference 
with all possible employment options, other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service 
connected left hip disability, and for that reason the claim 
must be denied.  


ORDER

An increased rating for the veteran's residuals of a left hip 
fracture, with total hip replacement, currently rated as 30 
percent disabling, is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

